       Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 1 of 15




 Exhibit 19:Verizon email call records reflecting
 Mezzi’s calls to Katz’s landline from 508-202-
            1270 (KATZ 000001-14)
Exhibits for Plaintiffs’ L.R. 56.1 Statement                     No. 1:18-cv-10506
              Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 2 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/8/2016 9:17:11
      Subject: Call Notification from 5082021270 - Framingham MA at Sep 8, 2016 12:17:11 PM




6/27/2018
                                                                                        KATZ 000001
              Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 3 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/8/2016 9:23:44
      Subject: Call Notification from 5082021270 - Framingham MA at Sep 8, 2016 12:23:44 PM




6/27/2018
                                                                                        KATZ 000002
              Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 4 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/8/2016 9:23:46
      Subject: Call Notification from 5082021270 - Framingham MA at Sep 8, 2016 12:23:46 PM




6/27/2018
                                                                                        KATZ 000003
              Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 5 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/8/2016 9:29:45
      Subject: Call Notification from 5082021270 - Framingham MA at Sep 8, 2016 12:29:45 PM




6/27/2018
                                                                                        KATZ 000004
              Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 6 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/8/2016 9:35:56
      Subject: Call Notification from 5082021270 - Framingham MA at Sep 8, 2016 12:35:56 PM




6/27/2018
                                                                                        KATZ 000005
               Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 7 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/8/2016 9:23:51
      Subject: Call Notification from 15082021270 - at Sep 8, 2016 12:23:51 PM




6/27/2018
                                                                                    KATZ 000006
               Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 8 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/8/2016 9:36:19
      Subject: Call Notification from 15082021270 - at Sep 8, 2016 12:36:19 PM




6/27/2018
                                                                                    KATZ 000007
               Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 9 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/23/2016 12:42:58
      Subject: Call Notification from 15082021270 - at Sep 23, 2016 3:42:58 PM




6/27/2018
                                                                                    KATZ 000008
              Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 10 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 9/27/2016 13:24:47
      Subject: Call Notification from 15082021270 - at Sep 27, 2016 4:24:47 PM




6/27/2018
                                                                                    KATZ 000009
              Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 11 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 10/3/2016 10:27:28
      Subject: Call Notification from 5082021270 - Framingham MA at Oct 3, 2016 1:27:28 PM




6/27/2018
                                                                                        KATZ 000010
              Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 12 of 15

        From: "noreply@verizon.net <>" <noreply@verizon.net>
           To:
        Date: 10/3/2016 10:29:24
      Subject: Call Notification from anonymous at Oct 3, 2016 1:29:24 PM




6/27/2018
                                                                                    KATZ 000011
               Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 13 of 15

        From: "Samuel Katz"
           To: customercare@libertypowercorp.com
               complaints@libertypowercorp.com
               david.hernandez@libertypowercorp.com
        Date: 10/3/2016 11:25:42
      Subject: Please Stop Calling me

    Hello,

    I would like to request that your company stop calling me and add me to your company's do not call list.

    617 997
    508 966
    978 877

    I would also like to request a copy of your do not call policy.


    Thanks,
    Sam




6/27/2018
                                                                                                 KATZ 000012
                 Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 14 of 15

        From:     "Samuel Katz"
           To:    "Customer Care" <customercare@libertypowercorp.com>
        Date:     10/3/2016 16:37:48
      Subject:    RE: Please Stop Calling me


    The calls were claiming to be made on behalf of eversource. I've been receiving them for months. Did
    your company make all of those calls?


    On Oct 3, 2016 2:38 PM, "Customer Care" <customercare@libertypowercorp.com> wrote:

       Hello,



       We do apologize for any inconvenience. We have submitted your request to have the below numbers added
       the Do not call list. Can you please also provide what state you are located in?




       Should you have any questions, please contact Liberty Power’s Customer Care Team, M onday through Friday
       8:30 AM to 8:00 PM or on Saturday & Sunday 10 AM to 6 PM EST at 1-866-POWER-99 (1-866-769-3799).



       You may also contact us via LiveChat by visitingour website at www.libertypowercorp.com or email us at
       customercare@libertypowercorp.com and we’ll be happy to assist you!



       Best Regards,



       Jose Flores
       Customer Care Specialist

       [O] 866.769.3799

       [F] 954.208.0207




6/27/2018
                                                                                                       KATZ 000013
                 Case 1:18-cv-10506-ADB Document 176-19 Filed 07/12/19 Page 15 of 15




       www.libertypowercorp.com

       1901 W . Cypress Creek Rd., Suite 600, Fort Lauderdale, FL 33309




       From: Samuel Katz [mailto:
       Sent: Monday, October 03, 2016 2:26 PM
       To: Customer Care; Complaints; David Hernandez
       Subject: Please Stop Calling me




       Hello,



       I would like to request that your company stop calling me and add me to your company's do not call
       list.



       617 997

       508 966

       978 877



       I would also like to request a copy of your do not call policy.




       Thanks,

       Sam

       The information contained in this transmission may contain confidential and proprietary information.
       It is intended only for the use of the person(s) named above. Intended recipients are reminded of
6/27/2018
                                                                                                KATZ 000014
